ON MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
In his motion for rehearing appellant stresses the concluding clause of Art. 673 C. C. P. regarding the duty of an officer in charge of a jury, to-wit:
“* * * nor shall such officer, at any time while the case is on trial before them, converse about the case with any of them, nor in the presence of any of them.”
It is appellant’s contention that the record shows a violation of this mandatory provision of the statute, and that injury will be presumed. If this be granted, it is thought our original opinion demonstrates that such presumption was entirely overcome in the present instance, and shows that no possible harm could have resulted from the incident. Whether the trial court punished the officer, or should have done so, is a matter not before us, and about which the record is silent.
The motion for rehearing is overruled.